             Case 4:20-cv-03511-KAW Document 1 Filed 05/26/20 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiff
 8
 9                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
10
11   ABANTE ROOTER AND PLUMBING )                 Case No.
     INC, individually and on behalf of all )
12
     others similarly situated,             )     CLASS ACTION
13                                          )
14   Plaintiff,                             )     COMPLAINT FOR VIOLATIONS
                                            )     OF:
15          vs.                             )
16                                          )        1.      NEGLIGENT VIOLATIONS
                                                             OF THE TELEPHONE
     LA Mart and DOES 1 through 10,         )                CONSUMER PROTECTION
17
     inclusive,                             )                ACT [47 U.S.C. §227(b)]
18                                          )        2.      WILLFUL VIOLATIONS
                                                             OF THE TELEPHONE
19   Defendant.                             )                CONSUMER PROTECTION
                                            )                ACT [47 U.S.C. §227(b)]
20                                          )
                                            )     DEMAND FOR JURY TRIAL
21
                                            )
22
                                            )
23                                          )
24
                                            )
           Plaintiff ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
25
     individually and on behalf of all others similarly situated, alleges the following
26
     upon information and belief based upon personal knowledge:
27
28



                               CLASS ACTION COMPLAINT
                                            -1-
                Case 4:20-cv-03511-KAW Document 1 Filed 05/26/20 Page 2 of 9




 1                               NATURE OF THE CASE
 2         1.      Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of LA MART (“Defendant”), in
 5   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 6   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 7   et seq. (“TCPA”) and related regulations.
 8
 9                              JURISDICTION & VENUE
10         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
11   a California corporation with its principle place of business also in California, seeks
12   relief on behalf of a Class, which will result in at least one class member belonging
13   to a different state than that of Defendant, a California Company. Plaintiff also
14   seeks up to $1,500.00 in damages for each call; in violation of the TCPA, which,
15   when aggregated among a proposed class in the thousands, exceeds the
16   $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
17   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
18   (“CAFA”) are present, and this Court has jurisdiction.
19         3.      Venue is proper in the United States District Court for the Northern
20   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant do
21   business within the State of California and Plaintiff resides within the County of
22   Alameda.
23                                        PARTIES
24         4.      Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
25   is a rooting and plumbing business in Emeryville, California and is a “person” as
26   defined by 47 U.S.C. § 153 (39).
27         5.      Defendant, LA MART, is a trading business and is a “person” as
28   defined by 47 U.S.C. § 153 (39).


                                 CLASS ACTION COMPLAINT
                                               -2-
                Case 4:20-cv-03511-KAW Document 1 Filed 05/26/20 Page 3 of 9




 1         6.      The above-named Defendant, and their subsidiaries and agents, are
 2   collectively referred to as “Defendant.” The true names and capacities of the
 3   Defendant sued herein as DOE DEFENDANTs 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendant designated herein as a DOE is legally responsible
 6   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 7   Complaint to reflect the true names and capacities of the DOE Defendants when
 8   such identities become known.
 9         7.      Plaintiff is informed and believes that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendant.
13   Plaintiff is informed and believes that each of the acts and/or omissions complained
14   of herein was made known to, and ratified by, each of the other Defendant.
15                              FACTUAL ALLEGATIONS
16         8.      On or around December 2018, Defendant contacted Plaintiff on
17   Plaintiff’s cellular telephone number ending in -6147 in an attempt to solicit
18   Plaintiff to purchase Defendant’s services.
19         9.      Defendant used an “automatic telephone dialing system” as defined
20   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
21         10.     Defendant contacted or attempted to contact Plaintiff from telephone
22   number (858)300-7045 belonging to Defendant.
23         11.     Defendant’s call constituted call that was not for emergency purposes
24   as defined by 47 U.S.C. § 227(b)(1)(A).
25         12.     Defendant’s calls were placed to telephone number assigned to a
26   cellular telephone service for which Plaintiff incurs a charge for incoming calls
27   pursuant to 47 U.S.C. § 227(b)(1).
28         13.     During all relevant times, Defendant did not possess Plaintiff’s “prior


                                  CLASS ACTION COMPLAINT
                                                -3-
             Case 4:20-cv-03511-KAW Document 1 Filed 05/26/20 Page 4 of 9




 1   express consent” to receive calls using an automatic telephone dialing system or an
 2   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 3   227(b)(1)(A).
 4         14.    Plaintiff received numerous solicitation calls from Defendant within a
 5   12-month period.
 6         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 7   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
 8         16.    Plaintiff never granted Defendant any prior express consent nor was
 9   any established business relationship with Defendant in existence as defined under
10   16 C.F.R. 310.4(b)(1)(iii)(B).
11         17.    Upon information and belief and based on Plaintiff’s experiences of
12   being called by Defendant after requesting they stop calling, and at all relevant
13   times, Defendant failed to establish and implement reasonable practices and
14   procedures to effectively prevent telephone solicitations in violation of the
15   regulations prescribed under 47 U.S.C. § 227(c)(5).
16
17                               CLASS ALLEGATIONS
18         18.    Plaintiff brings this action individually and on behalf of all others
19   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
20   Classes”). The class concerning the ATDS claim for no prior express consent
21   (hereafter “The ATDS Class”) is defined as follows:
22
                  All persons within the United States who received any
23                solicitation/telemarketing   telephone   calls    from
24                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
25
                  system or an artificial or prerecorded voice and such
26                person had not previously consented to receiving such
27
                  calls within the four years prior to the filing of this
                  Complaint.
28



                                CLASS ACTION COMPLAINT
                                             -4-
              Case 4:20-cv-03511-KAW Document 1 Filed 05/26/20 Page 5 of 9




 1
 2
           19.    Plaintiff represents, and are a member of, The ATDS Class, consisting

 3
     of all persons within the United States who received any collection telephone calls

 4
     from Defendants to said person’s cellular telephone made through the use of any

 5
     automatic telephone dialing system or an artificial or prerecorded voice and such

 6
     person had not previously not provided their cellular telephone number to

 7
     Defendants within the four years prior to the filing of this Complaint.

 8
           20.    Defendants its employees and agents are excluded from The Class.

 9
     Plaintiff do not know the number of members in The Class, but believes the Class

10
     members number in the thousands, if not more. Thus, this matter should be

11
     certified as a Class Action to assist in the expeditious litigation of the matter.

12
           21.    The Class is so numerous that the individual joinder of all of its

13
     members is impractical. While the exact number and identities of The Class

14
     members are unknown to Plaintiff at this time and can only be ascertained through

15
     appropriate discovery, Plaintiff is informed and believe and thereon allege that The

16
     Class includes thousands of members. Plaintiff allege that The Class members may

17
     be ascertained by the records maintained by Defendant.

18
           22.    Plaintiff and members of The ATDS Class were harmed by the acts

19
     of Defendants in at least the following ways: Defendants illegally contacted

20
     Plaintiff and ATDS Class members via their cellular telephones thereby causing

21
     Plaintiff and ATDS Class members to incur certain charges or reduced telephone

22
     time for which Plaintiff and ATDS Class members had previously paid by having

23
     to retrieve or administer messages left by Defendants during those illegal calls, and

24
     invading the privacy of said Plaintiff and ATDS Class members.

25
           23.    Common questions of fact and law exist as to all members of The

26
     ATDS Class which predominate over any questions affecting only individual

27
     members of The ATDS Class. These common legal and factual questions, which

28
     do not vary between ATDS Class members, and which may be determined without



                                 CLASS ACTION COMPLAINT
                                               -5-
              Case 4:20-cv-03511-KAW Document 1 Filed 05/26/20 Page 6 of 9




 1   reference to the individual circumstances of any ATDS Class members, include,
 2   but are not limited to, the following:
 3                a.     Whether, within the four years prior to the filing of this
 4                       Complaint, Defendants made any telemarketing/solicitation
 5                       call (other than a call made for emergency purposes or made
 6                       with the prior express consent of the called party) to a ATDS
 7                       Class member using any automatic telephone dialing system or
 8                       any artificial or prerecorded voice to any telephone number
 9                       assigned to a cellular telephone service;
10                b.     Whether Plaintiff and the ATDS Class members were damaged
11                       thereby, and the extent of damages for such violation; and
12                c.     Whether Defendants should be enjoined from engaging in such
13                       conduct in the future.
14         24.    As a person that received numerous telemarketing/solicitation calls
15   from Defendants using an automatic telephone dialing system or an artificial or
16   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
17   claims that are typical of The ATDS Class.
18         25.    Plaintiff will fairly and adequately protect the interests of the members
19   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
20   class actions.
21         26.    A class action is superior to other available methods of fair and
22   efficient adjudication of this controversy, since individual litigation of the claims
23   of all Class members is impracticable. Even if every Class member could afford
24   individual litigation, the court system could not. It would be unduly burdensome
25   to the courts in which individual litigation of numerous issues would proceed.
26   Individualized litigation would also present the potential for varying, inconsistent,
27   or contradictory judgments and would magnify the delay and expense to all parties
28   and to the court system resulting from multiple trials of the same complex factual


                                 CLASS ACTION COMPLAINT
                                              -6-
              Case 4:20-cv-03511-KAW Document 1 Filed 05/26/20 Page 7 of 9




 1   issues. By contrast, the conduct of this action as a class action presents fewer
 2   management difficulties, conserves the resources of the parties and of the court
 3   system, and protects the rights of each Class member.
 4         27.    The prosecution of separate actions by individual Class members
 5   would create a risk of adjudications with respect to them that would, as a practical
 6   matter, be dispositive of the interests of the other Class members not parties to such
 7   adjudications or that would substantially impair or impede the ability of such non-
 8   party Class members to protect their interests.
 9         28.    Defendants have acted or refused to act in respect generally applicable
10   to The Class, thereby making appropriate final and injunctive relief with regard to
11   the members of the Class as a whole.
12
13
                               FIRST CAUSE OF ACTION

14
            Negligent Violations of the Telephone Consumer Protection Act

15
                                     47 U.S.C. §227(b).

16
           29.    Plaintiff repeats and incorporates by reference into this cause of action

17
     the allegations set forth in the paragraphs above.

18
           30.    The foregoing acts and omissions of Defendant constitute numerous

19
     and multiple negligent violations of the TCPA, including but not limited to each

20
     and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular

21
     47 U.S.C. § 227 (b)(1)(A).

22
           31.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),

23
     Plaintiff and the Class Members are entitled an award of $500.00 in statutory

24
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

25
           32.    Plaintiff and the ATDS Class are also entitled to and seek injunctive

26
     relief prohibiting such conduct in the future.

27
28



                                  CLASS ACTION COMPLAINT
                                              -7-
             Case 4:20-cv-03511-KAW Document 1 Filed 05/26/20 Page 8 of 9




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5                             On Behalf of the ATDS Class
 6         33.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth in the paragraphs above.
 8         34.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         35.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class are entitled an award of $1,500.00
14   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
15   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         36.    Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18
19                                PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
21
22                             FIRST CAUSE OF ACTION
23          Negligent Violations of the Telephone Consumer Protection Act
24                                   47 U.S.C. §227(b)
25               • As a result of Defendant’s negligent violations of 47 U.S.C.
26                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
27                request $500 in statutory damages, for each and every violation,
28                pursuant to 47 U.S.C. 227(b)(3)(B).


                                 CLASS ACTION COMPLAINT
                                              -8-
              Case 4:20-cv-03511-KAW Document 1 Filed 05/26/20 Page 9 of 9




 1               • Any and all other relief that the Court deems just and proper.
 2
 3                           SECOND CAUSE OF ACTION
 4    Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                            Act
 6                                    47 U.S.C. §227(b)
 7               • As a result of Defendant’s willful and/or knowing violations of 47
 8                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 9                entitled to and request treble damages, as provided by statute, up to
10                $1,500, for each and every violation, pursuant to 47 U.S.C.
11                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
12               • Any and all other relief that the Court deems just and proper.
13                                    JURY DEMAND
14         37.    Pursuant to the Seventh Amendment to the Constitution of the United
15   States of America, Plaintiff is entitled to, and demands, a trial by jury.
16
           Respectfully submitted this 26th day of May, 2020.
17
18
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
19
20                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
21
                                           Law Offices of Todd M. Friedman
22                                         Attorney for Plaintiff
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
